NO. 07-02-0101-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  MARCH 4, 2002
                          ______________________________

                   CECIL R. TRIMBLE AKA CECIL R. MCcDONALD,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2000-434,614; HON. BRADLEY S. UNDERWOOD, PRESIDING
                      _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Cecil R. Trimble aka Cecil R. “MccDonald [sic]” (appellant) attempts to appeal pro

se from his conviction for murder in the 364th District Court of Lubbock County, Texas.

For the reasons set out, we must dismiss for lack of jurisdiction.

       Although appellant states in his notice of appeal that the final judgment of the trial

court was in June, 2001, we have received a certificate from the court clerk indicating that

sentence was imposed in open court on July 18, 2001. Furthermore, the clerk represents

that a motion for new trial was filed.    Appellant’s notice of appeal was not filed until

February 25, 2002. A timely filed notice of appeal is essential to invoke our appellate
jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). To be timely, a

notice of appeal must be filed within 30 days after the date sentence is imposed or

suspended in open court or within 90 days after the date sentence is imposed or

suspended in open court if the defendant timely files a motion for new trial. TEX . R. APP.

P. 26.2(a). An appellate court may extend the time to file a notice of appeal if, within 15

days after the deadline for filing the notice of appeal, a party files in the trial court the notice

of appeal and a motion seeking an extension of time with the appellate court. TEX . R. APP.

P. 26. 3. Appellant’s notice of appeal was not filed until over seven months after the date

his sentence was pronounced in open court, and no timely motion for extension of time

was filed with this court.

        Because the notice of appeal was not timely filed, we have no jurisdiction to

consider the appeal. Accordingly, we must and do hereby dismiss this appeal.1



                                                      Per Curiam

Do not publish.




        1
           How ever, appellant may have a remedy by filing a post-conviction writ of habeas corpus returnable
to th e T exas Co urt of Crim inal Appeals pursuant to article 11. 07 of the Texas Code of Crim inal Procedure
for consideration of an out-o f-tim e ap pea l. See Tex. Code C rim . Proc. Ann. art. 11.07 (Vernon Supp. 200 1).